Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission, filed 16 February 2022, has been entered and acknowledged by the examiner.

Applicant’s arguments with respect to the rejections of the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (USPN 2011/0148274), in view of Chiera et al. (USPN 2014/0165980).


Ernst et al. disclose a spark plug comprising: a metal shell (1) having a tubular shape and extending along an axial line in a direction from front to back; a center electrode (3) retained inside an inner periphery of the metal shell in an insulated (by 2) manner; a ground electrode (4) that is electrically connected to the metal shell and that defines a spark gap (10) between the center electrode and an end portion of the ground electrode; and a cap member (8) that is joined to the metal shell, that covers the center electrode and the end portion of the ground electrode from the front to define a pre-chamber (therein), and in which a through hole (11) is formed, the cap member comprising an overlapping surface (of 8, see figure 1) that overlaps a front end portion of the metal shell along the axial line direction, an inner facing surface positioned closer to the pre-chamber than is the overlapping surface of the cap member, the inner facing surface (of 8, see figure 1) of the cap member facing the metal shell in the axial line direction, and an outer facing surface (of 8, see figure 1) of the cap member positioned closer to an outer periphery than is the overlapping surface, the outer facing surface facing the metal shell in the axial line direction, wherein a portion of the cap member that is closer to the pre-chamber than is the overlapping surface of the cap member is spaced from the metal shell, and wherein the metal shell and the cap member are joined together at at least one of the outer facing surface of the cap member and the overlapping surface (see figure 1) of the cap member wherein the metal shell has a first surface and second surface positioned at the front end portion of the metal shell, the first surface of the metal shell facing inwardly toward the pre-chamber and being overlapped by the overlapping surface of the cap member, the second surface of the metal shell facing the front and being spaced from the inner facing surface of the cap member (see figure 1). While Ernst et al. do not disclose the inner facing surface of the cap member and second surface of the metal shell to be positioned further to the front than the ground electrode, Chiera et al. do disclose such a configuration in at least figure 9. It would have been obvious to one of ordinary skill in the art at the time of the invention to try to incorporate this concept of Chiera et al. into the plug of Ernst et al. in order to tune prechamber airflow.
With regard to claim 2,
Ernst et al. disclose the spark plug according to claim 1, wherein the inner facing surface is positioned further back from the outer facing surface in the axial line direction, wherein the overlapping surface is in contact with the metal shell, and wherein a corner 
With regard to claim 3,
Ernst et al. disclose the spark plug according to claim 2, wherein the corner is rounded (see figure 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879